El Juez Asociado Señor "Wole,
emitió la opinión del tribunal.
El apelado, victorioso en la corte inferior, presentó un memorándum de costas que la corte aprobó en parte y en parte redujo. La apelación se establece contra la resolu-ción concediendo costas, y el apelante sostiene que la corte carecía de facultad para conceder ningunas costas, toda vez ■que el memorándum en que se reclaman fué radicado dema-siado tarde. Se admite que si la sentencia ba de conside-rarse como adecuada y que exclusivamente pertenecía a la acción de desahucio, entonces la reclamación fué archivada muy tarde.
El apelante presentó una demanda en la Corte de Dis-trito de San Juan, Distrito Segundo. El apelado, por ex-cepción previa o de otro modo, levantó la cuestión de que la referida corte carecía de jurisdicción. La corte así lo re-solvió y el demandante no apeló. El término para apelar, *954si la acción lia de considerarse como de desahucio, vencía dentro de cinco días y el demandado entonces hubiera estado obligado a radicar su memorándum dentro de los diez días subsiguientes. El esperó mucho más de este término fun-dado en' la teoría de que la acción y la sentencia recaída en ella habían de regularse no por la ley de desahucio, sino por los principios generales del Código de Enjuiciamiento' Civil.
El razonamiento es que la ley de desahucio nada prescribe sobre una apelación contra una sentencia que declara que la corte no tiene jurisdicción, sino que solamente es aplicable a las apelaciones en que se ordena o se niega el lanzamiento del demandado. La sección 11 de la ley do desahucio es, sin embargo, suficientemente explícita, y prescribe lo siguiente:
“Sección 11. — Las apelaciones deberán interponerse en el tér-mino de cinco días contados desde la fecha de la sentencia.” Comp. see. 1635.)
Un demandante cuya demanda ha sido indebidamente des-estimada por falta de jurisdicción de la corte, puede apelar y si tiene razón, recobrar finalmente su propiedad. Si la corte se niega a dictar sentencia sobre los méritos él puede hacer exactamente la misma cosa. La idea de la ley es la rapidez de acción. Nos sentimos obligados a declarar que cualquier sentencia que anule el presente derecho de desa-hucio, es una sentencia dentro del procedimiento de desahu-cio, y una apelación debe ser interpuesta dentro de cinco días. Si no se interpone de tal modo, el deber recae en la parte contraria de presentar su memorándum de costas den-tro de los diez días subsiguientes como lo requiere la ley No. 15, aprobada en noviembre 19 de 1917, (2) (p. 229). El memorándum no fue así presentado y la corte carecía de facultad para conceder costas.
La resolución concediendo costas debe ser revocada.